Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



1, 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin et al. (10,291,282), hereinafter called LIN or Mohamadi (20070194991).
Regarding claim 1, LIN (Fig. 1) discloses an RF transceiver comprising: an antenna (11) can be at least two antennas (5G communication and beam control); and a transceiver comprising: a transmit path (14); a receiving path (13) coupled to the antenna (11); and a phase shifter (133, 142) disposed in both path and configured to operate in an active mode comprising bidirectional variable gain amplifiers (133, 143).

Regarding claim 1, Mohamadi (Figs. 1 and 2).
Regarding claim 22, Mohamadi’s transceiver is inherently seen comprise a time-division duplex wireless transceiver in view of bidirectional phase shifter (200).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 2-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohamadi (20070194991).
Regarding claim 2, the difference between claimed invention and Mohamadi is the gain control is implemented by two variable gain amplifiers whereas Mohamadi discloses only one variable gain amplifier (205). Mohamadi (Fig. 2) discloses a bidirectional phase shifter (200), which is shared between receiving path and transmitting path. However, it appears to be obvious choice of implementation and would be considered with one of ordinary skill in the art.
Regarding claim 3, a VGA with a gain higher than one appears to be an obvious choice in view of Mohamadi.
Regarding claims 4-7, the application of vector modulators to control phase and amplitude for beamsteering is well known in the art and would be considered a matter of design engineering, see Figs. 6a and 6b of Paramesh (20190253126).
Regarding claim 8, the application of transistors for gain circuits is obvious as a matter of design engineering.

Claims 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohamadi (20070194991) in view of Paramesh (20190253126).
Regarding claims 23, the difference between Mohamadi and claimed invention is that vector modulation means for adjusting amplitude of two split transmit signals that are associated with the input transmit signal and adjusting amplitudes of two split receive signals that are associated with the input receive signal. Mohamadi (Figs. 1 and 2) discloses an antenna array (170); a wireless transceiver (160); and a phase shifter 
Regarding claims 24 and 25, the claimed subject matter is common in view of vector modulator disclosed in Paramesh (Figs. 6a and 6b).

Claims 30-33, 44 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohamadi (20070194991).
Regarding claims 30 ad 44, Mohamadi discloses claimed invention except using/having a second bidirectional gain amplifier. Mohamadi (Fig. 2) discloses phase shifter (200) for either transmit or receive interval; the phase shifter (200) is shared in time between receive signal or transmit signal, using switches controlled by Tx/Rx CTRL resulting in I/O nodes shared in time by the receiver and the transmitter; generating, using a first bidirectional variable gain amplifier of the phase shifter, a phase-shifted transmit signal at a transmit node of the phase shifter during the first time interval, the phase-shifted transmit signal based on the input transmit signal (Tx/Rx CRTL); accepting an input receive signal at a receive node of the phase shifter during the second time interval can be seen during a receive interval, controlled by Tx/Rx CRTL controlling the switches, the phase shifter and its I/O nodes accept a receive 
Claims 31-33, wherein claimed subject matters appear to be inherently seen in Mohamadi.
Regarding claim 45, wherein amplification greater than one appears to be an obvious implementation of the gain control in Fig. 2 of Mohamadi.

Claims 34, 35, 42 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ku et al. (20190172635), hereinafter called KU.
Regarding claims 34 and 35, KU discloses claimed invention except having, T-network and first to third branch circuits, set of transistors claimed. KU (Fig. 2) disclose at least one bidirectional gain amplifier (224, 126 and 128) comprising: two or more ports, the two or more ports comprising a first port and a third port (126, 128). However, as it well known in the art that amplifier comprising a plurality of transistors depend a specific intended use of the invention, whereas amplifier can be differential/operational amplifier and whether configuring the amplifier/transistors as either T, Pi or L network is considered a matter of design engineering since T/Pi/L network are well known in the art.
Regarding claim 42, see Fig. 2, antenna array (204) and transceiver (224).
.

Allowable Subject Matter
Claims 9-21, 26-29, 36-41, and 46-49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 9-21 call for, among others, schematic of first to third branch circuits having connections as claimed.
Claims 26-29 call for, among others, first and second duplexing means having the functions as claimed.
Claim 36-38 call for, among others, the first branch circuit having the configuration and connections as claimed.
Claims 39-41 call for, configuration of the bidirectional VGA.
Claims 46-49 call for, method of operating and attenuating as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional reference(s) cited in PTO-892 show further analogous prior art circuitry. 
 (571) 272-1767. The examiner can normally be reached from 8:30 AM – 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT PASCAL can be reached on (571) 272-1769.  The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	/KHANH V NGUYEN/           Primary Examiner, Art Unit 2843